DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/22 have been fully considered but they are not persuasive.
Applicant states that McCoy does not teach a second reference/ ambient temperature. This argument is not persuasive because McCoy teaches measuring a representative (first) ambient temperature (Abstract, [0028] and a predetermined (second) ambient temperature that are compared [0029], and a control logic for checking the tank temperature sensor and ambient temperature are in error (see claim 10 of McCoy). The predetermined (second) temperature could be input in the controller (stored) at the time of programming (logic or software) the control strategy configured to detect an error if they are not equal [0028]. It is considered that the (second) reference ambient temperature would be provided automatically.
Therefore, in combination with other prior art references used by the Examiner, McCoy teaches all the claimed limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. (U.S. 20200408580/ 03/08/18) [hereinafter Gebhardt] in view of Dutcher et al. (U.S. 6158886) [hereinafter Dutcher] and McCoy et al. (U.S. 20110225950/ U.S. 8495868) [hereinafter McCoy].
Gebhardt discloses in Fig. 2 a device for determining/ estimation temperature of a process fluid (entire disclosure) comprising obtaining a reference/ ambient temperature (electronics temperature sensor 17) at a distance from a fluid 12, determining a heat transfer behavior (based on a property of the pipe section, see claim 4 of Gebhardt), determining the temperature (temperature sensor 18/ pipe/ conduit surface temperature) of the fluid 12 based on the heat transfer, temperature of the pipe and reference temperature.
The device also has an evaluation unit/ controller 19 coupled to the measurement circuitry (at least electrical conductors) that is coupled to the sensors. Gebhardt teaches a wireless communication from sensors to connection electronics.
Gebhardt states that an input variable could be also a thermal conductivity of the pipe wall/ fluid conduit [0063].
Gebhardt does not explicitly teach a particular sensor capsule having at least one temperature sensing element disposed therein, as stated in claim 8.


Gebhardt does not explicitly teach the particular backup logic, as stated in claim 8. 
McCoy teaches [0028] a temperature sensing routine that include (backup) logic or software that can check for possible errors or failure of a tank temperature sensor 144 and ambient temperature sensor 146. The predetermined temperatures may be input to the controller and the control strategy can be adjustable, thus, temperature is corrected based on ambient temperature fluctuation or ambient (electronics) temperature sensor failure. 
For claims 8-9: McCoy teaches measuring a representative (first) ambient temperature (Abstract, [0028] and a predetermined (second) ambient temperature that are compared [0029], and a control logic for checking the tank temperature sensor and ambient temperature are in error (see at least claim 10 of McCoy). The predetermined (second) temperature could be input in the controller (stored) at the time of programming (logic or software) the control strategy configured to detect an error if they are not equal [0028]. It is considered that the (second) reference ambient temperature would be provided automatically.
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the invention, to have a backup logic to compensate the measurement error due to the ambient temperature / ambient temperature sensor failure/ fluctuation, to achieve more accurate results of measurements.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt, Dutcher and McCoy, as applied to claims above, and further in view of Zielinski et al. (U.S. 7246452) [hereinafter Zielinski].
Gebhardt, Dutcher and McCoy disclose the device as stated above.
They do not explicitly teach the limitations of claims 12, 13.
Zielinski teaches to use a process communication loop protocol to wirelessly control tools.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use a process communication loop to wirelessly control the device, so as to enable the operator to control a plurality of devices in different locations and communicate signals and instructions to all of them according to a particular protocol, as very well known in the art.
The method steps will be met during the normal operation of the device stated above. 
Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt, Dutcher and McCoy, as applied to claims above, and further in view of Kozlow et al. (U.S. 20140356971) [hereinafter Kozlow].
Gebhardt, Dutcher and McCoy disclose the device as stated above. 
They do not explicitly teach a process communication, as claimed in claims 19, 21. 
Kozlow teaches obtaining an ambient/ reference temperature and providing indication of it by a process communication [0028]. It is considered that a controller/ processor/ computer would be responsible for process communication, as very well known in the art. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the controller of Gebhart, Dutcher and McCoy, so as to employ a process communication to obtain a reference temperature and provide its indication, so as to compare the measured temperature data to the reference, to calculate a correct temperature of interest, in order to obtain more accurate results using a known method. The method steps will be met during the normal operation of the device stated above. Gebhardt does not explicitly teach the particular backup logic, as stated in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Converse (U.S. 9360377) discloses in Figs. 2, 4 a device in the field of applicant’s endeavor comprising a temperature sensor 32 with encapsulated (by its walls) temperature sensor element 36. The element could be an RTD or thermistor. Rahman (U.S. 10041860) teaches a controller/ backup logic 150 to present a message to request to replace an external/ ambient sensor in case of its failure/ malfunctioning. This would suggest that data/ reference temperature would be recalculated with another ambient/ reference sensor.
Rud et al. (U.S. 20170212065) [hereinafter Rud] discloses a process fluid temperature estimation system comprising:
a mounting assembly configured to mount the process fluid temperature estimation system to an external surface of a process fluid conduit/ pipe 102;
a sensor [0003];measurement circuitry/ process fluid temperature calculation unit [0004] coupled to the sensor and configured to detect an electrical characteristic of the at least one temperature sensitive element that varies with temperature and provide sensor temperature information; and a controller/ microprocessor coupled to the measurement circuitry, the controller being configured to obtain a reference temperature from an external ambient temperature sensor [0006] and employ a heat transfer/ heat flow calculation [0016] with the reference temperature, the sensor capsule temperature information of the process fluid conduit to generate an estimated process fluid temperature output (see Abstract and at least claim 1 of Rud].
Rahman (U.S. 10041860) Rahman teaches a controller/ backup logic 150 to present a message to request to replace an external/ ambient sensor (on-board electronic temperature sensor) in case of its failure/ malfunctioning. This would suggest that data/ reference temperature would be recalculated with another ambient/ reference sensor. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 23, 2022